DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (PGPUB 20200243473), hereinafter as Wang.
Regarding claim 11, Wang teaches a memory device comprising: 
a first chip including a first area and a third area; and 
a second chip including a second area disposed in a position corresponding to a position of the first area, and a fourth area disposed in a position corresponding to a position of the third area (Fig 2a), 
wherein a first metal pad disposed on an uppermost metal layer of the first area and a second metal pad disposed on an uppermost metal layer of the second area are connected to each other, the first metal pad being connected to a memory cell array of the first chip, and the second metal pad being connected to a peripheral circuit of the second chip (Fig 2A, 218 and 232-2), and 
wherein a third metal pad disposed on an uppermost metal layer of the third area and a fourth metal pad disposed on an uppermost metal layer of the fourth area are connected to each other, the third metal pad being not connected to the memory cell array of the first chip, and the fourth metal pad being connected to the peripheral circuit of the second chip (Fig 2a, 234-220-214 and supporting device 208).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-10, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over.
Regarding claim 1, Wang teaches a memory device comprising: 
a first chip (Fig 2a 204 [0050]) configured to include a memory cell array disposed on a first substrate (Fig 2a, 222, examiner take note that a substrate is an obvious component for a chip), and a plurality of first metal pads (Fig 2a, 232s 234 and 236) on a first uppermost metal layer of the first chip; and 
a second chip (Fig 2a, 202 [0050]) configured to include peripheral circuits disposed on a second substrate (Fig 2a, 208 examiner take note that a substrate is an obvious component for a chip), and a plurality of second metal pads (Fig 2A, 218s 220s) on a second uppermost metal layer of the second chip, the peripheral circuits operating the memory cell array, 
wherein at least one of the plurality of first metal pads of the first chip and at least one of the plurality of second metal pads of the second chip are connected in a first area (Fig 2A, 232 and 216), the at least one of the plurality of first metal pads being connected to the memory cell array and the at least one of the plurality of second metal pads being connected to the peripheral circuits (Fig 2A), and 
wherein a further at least one of the plurality of first metal pads of the first chip and a further at least one of the plurality of second metal pads of the second chip are connected in a second area (Fig 2A, 220 and 234), the further at least one of the plurality of first metal pads being not connected to the memory cell array  (Fig 2A, 234 is not connected to 222/memory) and the further at least one of the plurality of second metal pads being connected to the peripheral circuits (Fig 2A, 220 is connected to 208 through 214).
Regarding claim 9, Wang teaches the plurality of first metal pads and the plurality of second metal pads are formed of copper ([0051]).
Regarding claim 10, Wang teaches a contact plug corresponding to the at least one of the plurality of first metal pads is formed to extend in a first direction, a contact corresponding to the at least one of the plurality of second metal pads is formed to extend in a second direction, wherein the first direction and the second direction are opposite directions to each other (Fig 2a).
Regarding claim 16, Wang teaches a memory device comprising: 
a first chip (Fig 2A, 204) including a first metal pad in a first area and a second metal pad and a third metal pad in a second area; and 
a second chip (Fig 2A, 204) including a fourth metal pad in a third area corresponding to the first area and a fifth metal pad and a sixth metal pad in a fourth area corresponding to the second area, 
wherein the first metal pad and the fourth metal pad are connected vertically to each other, the first metal pad being connected to a memory cell array of the first chip, and the fourth metal pad being connected to a peripheral circuit of the second chip (Fig 2a, right side contacts of 218-232), 
wherein the second metal pad and the fifth metal pad are connected vertically to each other, the second metal pad being connected to the memory cell array of the first chip, and the fifth metal pad being connected to the peripheral circuit of the second chip (Fig 2a, left side 218-232), 
wherein the third metal pad and the sixth metal pad are connected vertically to each other, the third metal pad being not connected to the memory cell array of the first chip, and the sixth metal pad being connected to the peripheral circuit of the second chip (Fig 2a, 220-234), and 
wherein the third metal pad and the sixth metal pad are used as a routing wire (Fig 2a, it is obvious to use plurality of pad instead of only one as in Wang). 
Regarding claim 17, Wang teaches the routing wire is a signal line or a power line (Fig 2a).
Regarding claim 18, Wang teaches a contact is not formed on the third metal pad (Fig 2a).


Claim(s) 2-3, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Higashi et al. (Patent 10074667), hereinafter as Higashi.
Regarding claim 2, Wang teaches a device as in rejection of claim 1,
But not expressly second chip comprises a first metal layer disposed on the second substrate, and a second metal layer disposed on the first metal layer, and a routing wire is disposed on the second uppermost metal layer in the second area and is electrically connected to the second metal layer.
Higashi teaches a second chip comprises a first metal layer (Fig 1, metal layers within 100) disposed on the second substrate (Fig 1, substrate 1), and a second metal layer (Fig 1 metal layers) disposed on the first metal layer, and a routing wire (Fig 1, second metal layers) is disposed on the second uppermost metal layer in the second area and is electrically connected to the second metal layer.
Since Higashi and Wang are both from the same field of semiconductor memory device, the purpose disclosed by Higashi would have been recognized in the pertinent art of Wang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to multiple metal layers as in Higashi into the device of Wang for the purpose of routing circuit elements within the device. 
Regarding claim 3, Wang teaches a device as in rejection of claim 1,
But not expressly the first chip comprises a first metal layer disposed on the first substrate, and a second metal layer disposed on the first metal layer, and a routing wire is disposed in the first uppermost metal layer and is electrically connected to the second metal layer in the second area.
Higashi teaches the first chip comprises a first metal layer disposed on the first substrate, and a second metal layer disposed on the first metal layer, and a routing wire is disposed in the first uppermost metal layer and is electrically connected to the second metal layer in the second area (Fig 1).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 14, Higashi teaches routing wire forms a line pattern (Fig 2).
The reason for combining the references used in rejection of claim 2 applies.

Claim(s) 4-8, 12, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Wu et al. (Patent 10050018), hereinafter as Wu.
Regarding claim 4, Wang teaches a device as in rejection of claim 1,
But not expressly a first routing wire disposed on the first uppermost metal layer and a second routing wire disposed on the second uppermost metal layer, the first routing wire comprising a first contact and a first metal pattern; and the second routing wire comprising a second contact and a second metal pattern, wherein the first metal pattern and the second metal pattern are not electrically connected to each other.
Wu teaches a first routing wire disposed on the first uppermost metal layer and a second routing wire disposed on the second uppermost metal layer, the first routing wire comprising a first contact and a first metal pattern; and the second routing wire comprising a second contact and a second metal pattern, wherein the first metal pattern and the second metal pattern are not electrically connected to each other (Fig 3).
Since Wu and Wang are both from the same field of semiconductor memory device, the purpose disclosed by Wu would have been recognized in the pertinent art of Wang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to multiple metal layers as in Wu into the device of Wang for the purpose of routing circuit elements within the device. 
Regarding claim 5, Wu teaches the second chip comprises a first metal layer disposed on the second substrate, and a second metal layer disposed on the first metal layer, and the second metal pattern is disposed on the second uppermost metal layer and is electrically connected to the second metal layer by the second contact in the second area (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 6, Wu teaches the first chip comprises a first metal layer disposed on the first substrate, and a second metal layer disposed on the first metal layer, and the first metal pattern is disposed on the first uppermost metal layer and is electrically connected to the second metal layer by the first contact in the second area (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 7, Wu teaches in a position corresponding to a position of the first metal pattern disposed on the first uppermost metal layer, a third metal pattern having a same shape as a shape of the first metal pattern is disposed on the second uppermost metal layer (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 8, Wu teaches at least one of the first metal pattern or the second metal pattern includes a dummy pattern in the second area (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 12, Wu teaches the third metal pad forms a first routing wire, the fourth metal pad forms a second routing wire (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 15, Wu teaches each of the first routing wire and the second routing wire is a power line for supplying power to the peripheral circuit (Col 3, line 17-19).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 19, Wu teaches a first routing wire disposed on a first uppermost metal layer of the first chip, the first routing wire comprising a first contact and a first metal pattern; and 
a second routing wire disposed on a second uppermost metal layer of the second chip, the second routing wire comprising a second contact and a second metal pattern, 
wherein the first metal pattern and the second metal pattern are not electrically connected to each other (Fig 3).
The reason for combining the references used in rejection of claim 4 applies.
Regarding claim 20, Wu teaches in a position corresponding to a position of the first metal pattern disposed on the first uppermost metal layer, a third metal pattern having a same shape as a shape of the first metal pattern is disposed on the second uppermost metal layer (Fig 4/5).
The reason for combining the references used in rejection of claim 4 applies.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Chen (Patent 9679849), hereinafter as Chen.
Regarding claim 13, Wang teaches a device as in rejection of claim 11,
But not expressly each of the first routing wire and the second routing wire forms a zigzag pattern.
Chen teaches each of the first routing wire and the second routing wire forms a zigzag pattern (Fig 4a).
Since Chen and Wang are both from the same field of semiconductor memory device, the purpose disclosed by Chen would have been recognized in the pertinent art of Wang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to metal pattern as in Chen into the device of Wang for the purpose of routing circuit elements within the device. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827